                                           Case 6:20-cv-01657-CEM-GJK Document 6-48 Filed 09/09/20 Page 1 of 3 PageID 448
                                                                     U.S. CFTC v. Highrise Advantage, et al.
                                                   Summary of Comparison Between Investor 1 Monthly Statements from Highrise
                                                               to Actual Trading Statements by RFED to Highrise
                                                                                                        RFED1 ACTUAL MONTHLY FOREX
             HIGHRISE MONTHLY STATEMENTS ISSUED TO POOL PARTICIPANT#2
                                                                                                                STATEMENTS

            Pool                                                                                                                                 Test#1 Re   Test#2 Re
                                     Transaction                                     Account                     Actual Forex     Actual Forex
         Participant   Stmt Date                      Description      Amount                          Month                                      Account     Account
                                        Date                                         Balance                    Trading Balance      Profits
          Account#                                                                                                                                Balance     Profits

             1961       2/28/2017      2/28/2017    Opening Balance   $45,000.00   $ 45,000.00         Feb-17     $49,972.62         $212.98      TRUE1
             1961       3/31/2017      3/31/2017         Profit        $2,195.00   $ 47,195.00         Mar-17     $99,804.80        $3,803.33     TRUE         TRUE
             1961       4/28/2017      4/21/2017       Deposit        $40,000.00   $ 87,195.00         Apr-17    $101,696.89        -$545.43      TRUE
             1961       4/28/2017      4/28/2017         Profit        $3,098.00   $ 90,293.00         Apr-17    $101,696.89        -$545.43      TRUE        FALSE
             1961       5/31/2017      5/24/2017      Withdrawal      -$7,000.00   $ 83,293.00         May-17    $102,503.56         $721.10      TRUE
             1961       5/31/2017      5/31/2017         Profit        $4,505.62   $ 87,798.62         May-17    $102,503.56         $721.10      TRUE        FALSE
             1961       6/30/2017      6/22/2017      Withdrawal      -$4,000.00   $ 83,798.62         Jun-17    $102,171.44         -$17.43      TRUE
             1961       6/30/2017      6/30/2017         Profit       $4,112.00    $ 87,910.62         Jun-17    $102,171.44         -$17.43      TRUE        FALSE
             1961       7/31/2017      7/31/2017         Profit       $4,386.74    $ 92,297.36         Jul-17    $105,754.04       -$4,102.29     TRUE        FALSE
             1961       8/31/2017      8/25/2017      Withdrawal      -$6,000.00   $ 86,297.36         Aug-17    $101,163.21        $6,990.53     TRUE
             1961       8/31/2017      8/31/2017         Profit       $4,332.13    $ 90,629.49         Aug-17    $101,163.21        $6,990.53     TRUE         TRUE
             1961       9/29/2017      9/29/2017         Profit       $4,168.96    $ 94,798.45         Sep-17    $154,840.51      $49,141.69      TRUE         TRUE
             1961      10/31/2017      9/29/2017      Withdrawal      -$3,500.00   $ 91,298.45         Sep-17    $154,840.51      $49,141.69      TRUE
             1961      10/31/2017     10/31/2017         Profit       $4,455.36    $ 95,753.81         Oct-17    $149,322.96      $12,260.27      TRUE         TRUE
             1961      11/30/2017      11/9/2017      Withdrawal      -$4,000.00   $ 91,753.81         Nov-17    $114,796.91       -$5,682.03     TRUE
             1961      11/30/2017     11/16/2017      Ref Bonus         $150.00    $ 91,903.81         Nov-17    $114,796.91       -$5,682.03     TRUE
             1961      11/30/2017     11/30/2017         Profit       $4,291.91    $ 96,195.72         Nov-17    $114,796.91       -$5,682.03     TRUE        FALSE
             1961      12/29/2017     12/29/2017         Profit       $4,800.17    $ 100,995.89        Dec-17     $1,534.50         $9,737.56     FALSE       TRUE
             1961      12/29/2017     12/29/2017      Withdrawal      -$5,000.00   $ 95,995.89         Dec-17      $1,534.50        $9,737.56     FALSE
             1961       1/31/2018      1/31/2018         Profit        $4,895.79   $ 100,891.68        Jan-18       $977.82         -$588.50      FALSE       FALSE
             1961       3/12/2018       2/2/2018      Withdrawal      -$4,000.00   $ 96,891.68         Feb-18       $912.84          -$85.49      FALSE
             1961       3/12/2018      2/28/2018         Profit        $3,011.00   $ 99,902.68         Feb-18       $912.84          -$85.49      FALSE       FALSE
             1961       3/30/2018      3/12/2018      Withdrawal      -$4,500.00   $ 95,402.68         Mar-18     $97,260.72      -$12,204.77     TRUE
             1961       3/30/2018      3/30/2018         Profit        $4,109.00   $ 99,511.68         Mar-18     $97,260.72      -$12,204.77     FALSE       FALSE
             1961       4/30/2018      3/30/2018      Withdrawal      -$3,500.00   $ 96,011.68         Mar-18     $97,260.72      -$12,204.77     TRUE
             1961       4/30/2018      4/30/2018         Profit        $4,790.98   $ 100,802.66        Apr-18    $102,103.39        $4,461.66     TRUE        FALSE


1 of 3
                                                                                                                                                                  Prepared by:
Subject to Change, Pending Gathering and                                                                                                                       Sr. Investigator
Analyzing of Additional Information                                                 Compare to Stmts                                                          Joy McCormack
                                           Case 6:20-cv-01657-CEM-GJK Document 6-48 Filed 09/09/20 Page 2 of 3 PageID 449
                                                                     U.S. CFTC v. Highrise Advantage, et al.
                                                   Summary of Comparison Between Investor 1 Monthly Statements from Highrise
                                                               to Actual Trading Statements by RFED to Highrise
                                                                                                         RFED1 ACTUAL MONTHLY FOREX
             HIGHRISE MONTHLY STATEMENTS ISSUED TO POOL PARTICIPANT#2
                                                                                                                 STATEMENTS

            Pool                                                                                                                                  Test#1 Re   Test#2 Re
                                     Transaction                                      Account                     Actual Forex     Actual Forex
         Participant   Stmt Date                     Description     Amount                             Month                                      Account     Account
                                        Date                                          Balance                    Trading Balance      Profits
          Account#                                                                                                                                 Balance     Profits

             1961       4/30/2018      4/30/2018     Withdrawal     -$4,500.00   $      96,302.66       Apr-18    $102,103.39        $4,461.66     TRUE
             1961       6/29/2018      5/31/2018       Profit        $4,834.39   $     101,137.05       May-18    $115,963.22      $13,859.83      TRUE         TRUE
             1961       6/29/2018       6/1/2018     Withdrawal     -$4,500.00   $      96,637.05       Jun-18    $138,335.59      $22,372.36      TRUE
             1961       6/29/2018      6/29/2018       Profit        $4,445.30   $     101,082.35       Jun-18    $138,335.59      $22,372.36      TRUE         TRUE
             1961       7/31/2018       7/9/2018     Withdrawal     -$4,000.00   $      97,082.35       Jul-18    $360,788.24         $997.37      TRUE
             1961       7/31/2018      7/31/2018       Profit        $4,737.62   $     101,819.97       Jul-18    $360,788.24         $997.37      TRUE        FALSE
             1961       8/31/2018       8/7/2018     Withdrawal     -$4,000.00   $      97,819.97       Aug-18    $273,636.62      -$65,696.34     TRUE
             1961       8/31/2018      8/31/2018       Profit        $4,801.00   $     102,620.97       Aug-18    $273,636.62      -$65,696.34     TRUE        FALSE
             1961       9/28/2018       9/4/2018     Withdrawal     -$3,500.00   $      99,120.97       Sep-18    $269,639.92       -$3,996.71     TRUE
             1961       9/28/2018      9/28/2018       Profit        $4,765.00   $     103,885.97       Sep-18    $269,639.92       -$3,996.71     TRUE        FALSE
             1961      10/31/2018     10/10/2018     Withdrawal     -$3,500.00   $     100,385.97       Oct-18    $265,985.67       -$8,658.67     TRUE
             1961      10/31/2018     10/31/2018       Profit        $4,799.00   $     105,184.97       Oct-18    $265,985.67       -$8,658.67     TRUE        FALSE
             1961      11/30/2018     10/31/2018     Withdrawal     -$4,500.00   $     100,684.97       Oct-18    $265,985.67       -$8,658.67     TRUE
             1961      11/30/2018     11/30/2018       Profit        $5,024.18   $     105,709.15       Nov-18    $257,243.47       -$9,915.96     TRUE        FALSE
             1961      12/28/2018      12/3/2018     Withdrawal     -$5,000.00   $     100,709.15       Dec-18    $261,788.28        -$449.07      TRUE
             1961      12/28/2018     12/28/2018       Profit       $4,902.00    $     105,611.15       Dec-18    $261,788.28        -$449.07      TRUE        FALSE
             1961       1/31/2019      1/31/2019       Profit        $5,122.00   $     110,733.15       Jan-19    $270,334.77      $16,328.69      TRUE        TRUE
             1961       2/28/2019      2/11/2019     Withdrawal     -$7,500.00   $     103,233.15       Feb-19    $277,903.54        $9,061.84     TRUE
             1961       2/28/2019      2/28/2019       Profit        $5,264.89   $     108,498.04       Feb-19    $277,903.54        $9,061.84     TRUE         TRUE
             1961       3/29/2019       3/1/2019     Withdrawal     -$5,000.00   $     103,498.04       Mar-19    $286,983.12        $1,621.65     TRUE
             1961       3/29/2019      3/29/2019       Profit        $5,164.55   $     108,662.59       Mar-19    $286,983.12        $1,621.65     TRUE        FALSE
             1961       4/30/2019      3/29/2019     Withdrawal     -$7,000.00   $     101,662.59       Mar-19    $286,983.12        $1,621.65     TRUE
             1961       4/30/2019      4/30/2019       Profit        $4,988.00   $     106,650.59       Apr-19    $543,704.97      $14,404.81      TRUE         TRUE
             1961       5/31/2019       5/3/2019     Withdrawal     -$4,000.00   $     102,650.59       May-19    $559,047.15      $17,013.74      TRUE
             1961       5/31/2019      5/31/2019       Profit        $5,153.06   $     107,803.65       May-19    $559,047.15      $17,013.74      TRUE         TRUE
             1961       6/28/2019      5/31/2019     Withdrawal     -$5,500.00   $     102,303.65       May-19    $559,047.15      $17,013.74      TRUE


2 of 3
                                                                                                                                                                   Prepared by:
Subject to Change, Pending Gathering and                                                                                                                        Sr. Investigator
Analyzing of Additional Information                                                  Compare to Stmts                                                          Joy McCormack
                                           Case 6:20-cv-01657-CEM-GJK Document 6-48 Filed 09/09/20 Page 3 of 3 PageID 450
                                                                     U.S. CFTC v. Highrise Advantage, et al.
                                                   Summary of Comparison Between Investor 1 Monthly Statements from Highrise
                                                               to Actual Trading Statements by RFED to Highrise
                                                                                                                RFED1 ACTUAL MONTHLY FOREX
             HIGHRISE MONTHLY STATEMENTS ISSUED TO POOL PARTICIPANT#2
                                                                                                                        STATEMENTS

            Pool                                                                                                                                                  Test#1 Re       Test#2 Re
                                     Transaction                                             Account                       Actual Forex        Actual Forex
         Participant    Stmt Date                      Description         Amount                              Month                                               Account         Account
                                        Date                                                 Balance                      Trading Balance         Profits
          Account#                                                                                                                                                 Balance         Profits

             1961        6/28/2019     6/28/2019         Profit           $4,705.97     $     107,009.62       Jun-19       $568,436.37          $8,435.20          TRUE            TRUE
             1961        7/31/2019     7/3/2019        Withdrawal         -$5,000.00    $     102,009.62       Jul-19       $573,862.66         -$12,705.58         TRUE
             1961        7/31/2019     7/31/2019         Profit            $4,796.00    $     106,805.62       Jul-19       $573,862.66         -$12,705.58         TRUE           FALSE
             1961        8/30/2019     7/31/2019       Withdrawal         -$5,000.00    $     101,805.62       Jul-19       $573,862.66         -$12,705.58         TRUE
             1961        8/30/2019     8/30/2019         Profit            $4,955.00    $     106,760.62       Aug-19       $594,299.58          $24,928.37         TRUE            TRUE


                    In sum, of the 30 statements issued to Pool Participant #2, at least 18 of them falsely represent fictitious forex trading profits and/or account balances.



           1
   Footnote : A notation of "True" in a cell doesn't necessarily mean that the statement for that period is accurate, only that due to incomplete information,
   we cannot deem it false at this time.




3 of 3
                                                                                                                                                                                       Prepared by:
Subject to Change, Pending Gathering and                                                                                                                                            Sr. Investigator
Analyzing of Additional Information                                                         Compare to Stmts                                                                       Joy McCormack
